Detailed Action
This action is in response to Applicant's communications filed 04 May 2022.  
Claim(s) 1, 6, and 7 was/were amended.  Claims 4-5 and 8 were cancelled. No claims were withdrawn.  No claims were added.  Therefore, claims 1-3, 6-7, and 9 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 May 2022 has been entered.
 
Response to Arguments
Applicant's amendments, filed 04 May 2022, regarding the rejection of claims 1-3, 6-7, and 9 under 35 USC 112(b) have been fully considered and are sufficient to overcome the rejections.  Accordingly, the rejection to the claims under 35 USC 112(b) has been withdrawn.
Applicant's amendments, filed 04 May 2022, regarding the rejections of claims 1-3, 6-7, and 9 under 35 USC 101 have been fully considered but are not persuasive.
Applicant argues (Remarks, p. 1) that claim 1 as a whole integrates the exception into a practical application because the claimed invention improves the functioning of a computer.  Examiner disagrees that the claimed invention improves the functioning of a computer. There is no indication that the combination of elements improves the functioning of a computer, it merely provides conventional computer implementation of sending, receiving, and storing data.  
Applicant argues (Remarks, p. 1) that the claimed invention solves a technical problem of verifying and correcting knowledge base by crowd sourcing.  Applicant states that this is a technical problem tied to a computer system because a "knowledge base is a technology used to store complex structured and unstructured information used by a computer system." Examiner notes that the claim language involving verifying and correcting a knowledge base by crowding sourcing involves the abstract ideas of mental processes, as the claims could be practically performed in the human mind (i.e. observations, evaluations, judgments, and/or opinions), but for the recitation of generic computer components (i.e. non-transitory computer readable storage, processor).  Therefore the claims are directed to an abstract idea.
Applicant further argues (Remarks, p. 2) that the features of claim 1 are not listed in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) as examples of "organizing human activity."  Examiner notes that the list of examples is not exhaustive and that in the Office Action dated 04 February 2022, the claims were rejected for being directed to the abstract idea of a mental process, as the claims could be practically performed in the human mind (i.e. observations, evaluations, judgments, and/or opinions), not "organizing human activity."
Applicant argues (Remarks, p.3) that Examiner failed to evaluate the additional elements individually and in combination under Step 2B and failed to provide sufficient evidence that the additional elements are "well-understood, routine and conventional".  Applicant argues that the additional elements are "detect," "generate," and "determine."  However, Examiner notes that each of the elements of the claim, including "detect", "generate", "determine" were directed to the abstract idea of mental processes, and as such were not additional elements that could integrate the judicial exception into a practical application or that are sufficient to amount to significantly more than the judicial exception.
Applicant argues (Remarks, p. 4) that integrating dependent claims 4-6 that include both input and output of the knowledge base correction system into independent claim 1 makes the independent claim more practical.  However, including an input and output of the computer system is does not change how the claims merely recite generic computer components at a high level of generality.
For the aforementioned reasons, claims 1-3, 6-7, and 9 are rejected under 35 USC 101.
Applicant's arguments, filed 04 May 2022, regarding the rejections of claims 1-3, 6-7, and 9 under 35 USC 103 have been fully considered but are not persuasive.
Applicant argues (Remarks, p. 4-6) that Maeda is discloses a plurality of results in error detection from its error detection discriminators and that its error detection values are different, thus not teaching "first incomplete knowledge data including a first instance that has a property with a plurality of values."  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., "plurality of results are totally different an error with a property with a plurality of values") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments, filed 04 May 2022, with respect to the rejections of claims 1-3, 6-7, and 9 under 35 USC 103 are regarding newly amended claims and are addressed in the current rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-7, and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 Analysis:  Claims 1-3, 6-7, and 9 are within the four statutory categories.  Claims 1-9 are drawn to knowledge base correction system, which is within the four statutory categories (i.e. machine).   

Step 2 Analysis: Claims 1-3, 6-7, and 9 are directed to an abstract idea, do not recite additional elements that would integrate the judicial exception into a practical application, and do not recite additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding Claim 1,
	Claim 1 recites:
A knowledge base correction system comprising: 
a non-transitory computer readable storage storing at least one software block and level information about a plurality of users; and
a processor, by executing the at least one software block, configured to:
detect incomplete knowledge data of a knowledge base, the incomplete knowledge data including first incomplete knowledge data;
generate a question, an answer to which is used to correct the incomplete knowledge data;
determine questions to be assigned to each of the plurality of users and the number of the questions, based on the level information of the plurality of users;
transmit the question and receive the answer;
generate candidate knowledge data including the determined question and at least one answer to the question;
verify the incomplete knowledge data stored in the knowledge based on the candidate knowledge data of which verification has succeeded,
wherein the first incomplete knowledge data includes a first instance that has a property with a plurality of values, and
wherein the property of the first instance has a single value in corrected first incomplete knowledge.

Step 2A Prong One Analysis: The limitations of detect incomplete knowledge data of a knowledge base, generate a question, an answer to which is used to correct the incomplete knowledge data, the incomplete knowledge data including first incomplete knowledge data, determine questions to be assigned to each of the plurality of users and the number of the questions, based on the level information of the plurality of users, transmit the question and receive the answer, generate candidate knowledge data including the determined question and at least one answer to the question, verify the incomplete knowledge data stored in the knowledge based on the candidate knowledge data of which verification has succeeded, wherein the first incomplete knowledge data includes a first instance that has a property with a plurality of values (Claim 1), and wherein the property of the first instance has a single value in corrected first incomplete knowledge, cover the abstract idea of a mental process because they recite a process that could be practically performed in the human mind (i.e. observations, evaluations, judgments, and/or opinions), but for the recitation of generic computer components (i.e. non-transitory computer readable storage and a processor). Any limitations not identified above as part of the abstract idea(s) are deemed “additional elements,” and will be discussed in further detail below.
Step 2A Prong Two Analysis:  The claim does not recite additional elements that would integrate the judicial exception into a practical application.  The claim recites the additional elements of a non-transitory computer readable storage medium and a processor. These generic computer components are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data.  These limitations amount to no more than mere instructions to apply the exception using generic computer components (see MPEP §2106.05(f)).  Accordingly this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
Accordingly, claim 1 is not patent eligible.

Regarding Dependent Claims 2-3, 6-7, and 9,
Step 2A Prong One Analysis: Dependent Claims 2-3, 6-7, and 9 include other limitations.  For example, Claim 2 recites detecting types of incomplete knowledge, Claim 3 recites generating objective and subjective questions, Claim 6 recites when asking questions to some people fails ask the questions to other people, Claim 7 recites updating knowledge of users, and Claim 9 recites providing a reward system to the users. These limitations only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claim 1.
Step 2A Prong Two Analysis:  Dependent Claims 2-3, 6-7, and 9 are not integrated into a practical application.  The claims do not recite additional elements that would integrate the judicial exception into a practical application.
Step 2B Analysis: Dependent Claims 2-3, 6-7, and 9 do not include additional elements that are sufficient to amount to "significantly more" than the judicial exception.  
Accordingly, dependent claims 2-3, 6-7, and 9 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2006/0106744, hereinafter "Kim") in view of Ray (US 2009/0299812) and Maeda et al. (US 2011/0191076, hereinafter "Maeda").

Regarding Claim 1,
Kim teaches a knowledge base correction system comprising: detect incomplete knowledge data of a knowledge base, the incomplete knowledge data including first incomplete knowledge data ("Referring to FIG. 3, in operation S302, if a task is assigned, it is determined whether systematized knowledge or a hypothesis concerning the assigned task exists in a knowledge database. In operation S308, if no systematized knowledge or hypothesis concerning the assigned task exists in the knowledge database, a hypothesis is built up for the assigned task." [0035] – [0036]).
verify the incomplete knowledge data stored in the knowledge based on the candidate knowledge data (Kim: FIG. 8, Knowledge Verification Agent 712; FIG. 3: Verification, Maintenance, and Modification of Knowledge S322, Consult Experts) of which verification has succeeded (FIG. 3, Store Knowledge in Knowledge Database S320; "In operation S322, the knowledge extracted in operation S316 or knowledge previously stores in the knowledge database is verified, maintained, and modified by experts" [0041]; "Knowledge and rules stored in the knowledge database can be verified, maintained, or fixed by experts in operation S322 of FIG. 3.  Thus, it is possible to establish a more reliable knowledge database." [0060]),

Kim does not explicitly teach:
a non-transitory computer readable storage storing at least one software block and level information about a plurality of users; and
a processor, by executing the at least one software block, configured to:
generate a question, an answer to which is used to correct the incomplete knowledge data;
determine questions to be assigned to each of the plurality of users and the number of the questions, based on the level information of the plurality of users;
transmit the question and receive the answer;
generate candidate knowledge data including the determined question and at least one answer to the question;
wherein the first incomplete knowledge data includes a first instance that has a property with a plurality of values;
wherein the property of the first instance has a single value in corrected first incomplete knowledge.

Ray teaches a non-transitory computer readable storage ("a first storage in communication with the at least one processor" [0048]) storing at least one software block and level information about a plurality of users ("the member database 201 also contains a cumulative rating of each expert, based at least in part on the ratings assigned to that expert's answers." [0079]); and
a processor ("processor" [0048]), by executing the at least one software block, configured to:
generate a question ("The question database 202 contains questions as submitted to the NPD 100 and metadata associated with those questions. As used herein, a question may be any form of consultation request that solicits feedback from an expert member." [0086]), an answer to which is used to correct the incomplete knowledge data ("Answers to questions are stored in the answer database 203. In one embodiment, answers are associated with a question in the question database 202 and with a particular run, distribution, or solicitation of answers to that question." [0087]);
determine questions to be assigned to each of the plurality of users and the number of the questions, based on the level information of the plurality of users ("Thus, in some embodiments the responses to a question or survey may be based on both the baseline entry characteristics of the individual expert contributing a response (e.g., that expert's profile information) as well as information from the adaptive expert profile (e.g., that expert's involvement in the community, any evaluations of that involvement, and any evaluations of the experts evaluating that involvement). The analytics may provide a value-weighted, statistical modeling of the pooled responses. In some embodiments, reports including charts and graphs are available. In some embodiments responses to surveys and other questions can be analyzed along a variety of constraints. For example, responses can be analyzed based on the specialties or other properties of the responding experts, can be compared to responses to previous runs of the question, and can be compared to responses to other questions on the survey, other questions flagged as similar by the NPD 100, or other questions otherwise identified for such purposes by the questioner." [0142]; the questions assigned to the experts are the number of the questions);
transmit the question and receive the answer ("In one embodiment, a user may respond to a solicitation in several ways. Preferred embodiments will allow users to respond through the client interface, be it web based or device specific." [0128]); and
generate candidate knowledge data including the determined question and at least one answer to the question ("Answers to questions are stored in the answer database 203. In one embodiment, answers are associated with a question in the question database 202 and with a particular run, distribution, or solicitation of answers to that question." [0087]).
Kim and Ray are analogous art because both are directed to managing content from expert consultants. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the knowledge database with consultants of Kim with the expert database and rating system of Ray.  The modification would have been obvious because one of ordinary skill in the art would be motivated to access the combined knowledge of experts directly and rapidly, as suggested by Ray ("The invention includes the concept wherein the combined knowledge of a networked-community of physicians, through use of interconnected computer devices, can be directly and rapidly physically transformed into a pooled intellectual commodity" [0014]).

Maeda teaches wherein the processor, by executing the at least one software block, is further configured to detect first incomplete knowledge data including a first instance that has a property with a plurality of values ("A reasons of using a plurality of discriminators is that since the discriminators respectively determine an discrepancy condition on different bases in different intended-data ranges (depending on segment division and the integration), a slight difference is produced between the results derived from them. For this reason, the discriminators are configured on a high-order basis such that stabilization is achieved based on majority rule; detection of all errors without exception is intended by outputting error occurrence when any discriminator detects an error based on logical OR (an discrepancy value itself, that is, a maximum value detection when multiple values exist)" [0116]).  
wherein the property of the first instance has a single value in corrected first incomplete knowledge ("a lost-value correction/elimination unit 2 corrects/eliminates a lost value... States of the facilities and knowledge of engineers are stored in a DB called state-data/knowledge 3, and the correction/elimination of a lost value may be performed based on the state-data/knowledge 3." [0051]).
Kim and Maeda are analogous art because both are directed towards correcting knowledge bases. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the knowledge database correction of the Kim/Ray combination with the error detection of Maeda.  The modification would have been obvious because one of ordinary skill in the art would be motivated to use automatic detection to reduce the load on users, as suggested by Maeda ([0013]).

Regarding Claim 2,
The Kim/Ray/Maeda combination teaches claim 1.  Kim further teaches wherein the processor, by executing the at least one software block, is further configured to detect: second incomplete knowledge data including a second instance that has a property with a value having a mismatched format; and third incomplete knowledge data including a third instance that  has a property with an omitted value.   ("The knowledge verification agent 712 determines whether the systematized knowledge conflicts or coincides with systematized knowledge previously stored in the knowledge database. If the systematized knowledge conflicts with the systematized knowledge previously stored in the knowledge database or if there are uncertainties in the knowledge database, the knowledge verification agent 712 consults experts, such as sports trainers, environmentalists, doctors, etc." [0085]; here the conflicts with systematized knowledge teaches a written value does not match with a format of a property, and the uncertainties in the knowledge database teaches a value of which is omitted).

Regarding Claim 3,
The Kim/Ray/Maeda combination teaches claim 2.  Kim and Maeda further teaches wherein the processor, by executing the at least one software block, is further configured to generate: an objective question including the first instance (Maeda: "A reasons of using a plurality of discriminators is that since the discriminators respectively determine an discrepancy condition on different bases in different intended-data ranges (depending on segment division and the integration), a slight difference is produced between the results derived from them. For this reason, the discriminators are configured on a high-order basis such that stabilization is achieved based on majority rule; detection of all errors without exception is intended by outputting error occurrence when any discriminator detects an error based on logical OR (an discrepancy value itself, that is, a maximum value detection when multiple values exist)" [0116]); a subjective question including the second instance and a subjective question including the third instance.   (Kim: "The knowledge verification agent 712 determines whether the systematized knowledge conflicts or coincides with systematized knowledge previously stored in the knowledge database. If the systematized knowledge conflicts with the systematized knowledge previously stored in the knowledge database or if there are uncertainties in the knowledge database, the knowledge verification agent 712 consults experts, such as sports trainers, environmentalists, doctors, etc." [0085]; It is noted that the claim language only requires one type of error; here the conflicts with systematized knowledge teaches a written value does not match with a format of a property teaching the second instance, and the uncertainties in the knowledge database teaches a value of which is omitted teaching the third instance).

Regarding Claim 6,
The Kim/Ray/Maeda combination teaches claim 1.  Ray further teaches wherein the processor, by executing the at least one software block, is further configured to determine an unresolved question corresponding to the candidate knowledge data of which verification by has failed ("In a further step 516, records indicating any solicited member experts from whom responses were not received before the run timed out are stored. In a further step 518, the stored results of the run are made available for further analysis and presentation to appropriate users." [0120]), and to determine that the unresolved question is to be assigned to a plurality of users that are different from the plurality of users who have received the unresolved question earlier ("For example, it may act in response to a request from a client to promptly answer a consultation request. This might happen if a member doctor needs an urgent second opinion" [0121]; this teaches approaching other users after the first has failed; "Similarly, in some embodiments the quality of the responses may be based on actual evaluations by other members, on comparison to a control group or other checks of internal consistency, or on the evaluations of the members creating the responses." [0118]; this teaches assigning other users to a question attempted previously by other users).
The motivation to combine Kim and Ray is the same as the motivation for claim 1.  

Regarding Claim 7,
The Kim/Ray/Maeda combination teaches claim 1.  Ray further teaches wherein the processor, by executing the at least one software block, is further configured to update the level information of the users stored in the non-transitory computer readable storage, based on the candidate knowledge data and a verification result of the candidate knowledge data ("each of the responding expert members is rated and a rating factor for each expert is generated or updated." [0119]).
The motivation to combine Kim and Ray is the same as the motivation for claim 1.  

Regarding Claim 9,
The Kim/Ray/Maeda combination teaches claim 1.  Ray further teaches wherein the processor, by executing the at least one software block, is further configured to provide a reward system with the level information of the plurality of users stored in the non-transitory computer readable storage ("In preferred embodiments, members are compensated based at least in part on their ratings, which, as described above, may be based on their profile, their participation in the NPD 100, and the evaluations of their participation." [0145]; the compensation being based on ratings teaches the reward system with the level information).
The motivation to combine Kim and Ray is the same as the motivation for claim 1.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES C KUO whose telephone number is (571)270-7477.  The examiner can normally be reached on M-F: 9:00 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES C KUO/Examiner, Art Unit 2126 
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126